Citation Nr: 1037803	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-22 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Florida Hospital - 
Ormond Memorial on February 28, 2008.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 administrative decision issued by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, which denied entitlement to the benefit 
currently sought on appeal.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge in August 2010, however he failed to appear.  
Under the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has not 
been received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 
(d) (2009).  Accordingly, the Veteran's request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  At the time of the treatment in question, service connection 
was in effect for posttraumatic stress disorder (PTSD) evaluated 
as 70 percent disabling, and for hemorrhoids evaluated as 10 
percent disabling; the Veteran was also in receipt of a total 
disability rating based upon individual unemployability (TDIU).  

2.  On February 28, 2008, the non-VA medical treatment rendered 
for complaints of pain in the left upper extremity was not 
emergent treatment such that a prudent layperson would reasonably 
expect that delay in seeking immediate medical attention would 
have been hazardous to life or health.





CONCLUSION OF LAW

The criteria for payment or reimbursement of medical services 
provided by Florida Hospital - Ormond Memorial on February 28, 
2008, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Veterans Claims Assistance Act of 
2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010).  The intended effect of the 
implementing regulation is to establish clear guidelines 
regarding the timing and scope of assistance that VA is required 
to provide to a claimant who files a substantially complete 
application for VA benefits.  38 C.F.R. § 3.159 (2009).  

In this regard, while the Veteran does not appear to have been 
provided explicit notice of the legal elements necessary to 
substantiate his claim, this error is rendered harmless by the 
Veteran's actual knowledge of those elements.  Specifically, in 
undated correspondence and self-annotated VA treatment notes 
submitted by the Veteran, he indicated that he sought treatment 
at the private emergency room as he believed it to be the only 
medical facility available at the time, and he also explained his 
reasons for believing the situation to be a medical emergency.  
Furthermore, a reasonable person could have been expected to 
understand what was needed to support his claim based on notice 
that was provided to the Veteran during the course of his appeal.  
In this regard, the March 2008 decision and June 2008 statement 
of the case informed the Veteran of the requirements that must be 
met in order for VA to issue payment or reimbursement for 
unauthorized medical expenses.  As such, any failure to provide 
the Veteran with adequate VCAA notice did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

The Board further finds that all relevant evidence, to include 
records of the Veteran's treatment on February 28, 2008, is 
currently associated with the claims file.  Additionally, the 
record reflects that a physician reviewed the Veteran's claim.  
Moreover, the Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  As such, there is no outstanding evidence, and this case 
does not turn on a medical question for which a specialized 
opinion would be necessary.  

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States Code, 
the law pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable in the instant case.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding this fact, 
the Board has determined that the Veteran has had a fair 
opportunity to present arguments and evidence in support of his 
claim for payment or reimbursement of medical expenses.  
Moreover, all relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

Therefore, the Board concludes that VA has satisfied its duty to 
inform and assist the Veteran in this case, at least insofar as 
any errors committed were not harmful to the essential fairness 
of the proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his claim.

Payment or Reimbursement for Medical Treatment in Non-VA 
Facilities

The Veteran seeks payment or reimbursement for medical services 
provided for a nonservice-connected condition in a non-VA 
facility.  In particular, he contends that he was experiencing 
intolerable joint pain due to rheumatoid arthritis, with 
subsequent chest pain that he was afraid might lead to a heart 
attack or stroke.  See e.g., Veteran's undated statements & 
personally annotated VA treatment records.  He asserts that he 
had no viable treatment options other than treatment in a private 
hospital's emergency department at that time.  

Medical expenses incurred by veterans at private facilities, and 
not previously authorized by VA, may nonetheless be paid or 
reimbursed by VA in certain limited situations where particular 
statutorily-mandated requirements are met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002 & Supp. 2010).  

Under 38 U.S.C.A. § 1728, which applies in the instant case, the 
law provides payment or reimbursement of customary and usual 
charges of emergency treatment where such emergency treatment was 
rendered to such veterans in need thereof for any of the 
following:   (1) an adjudicated service-connected disability; (2) 
a non-service-connected disability associated with and held to be 
aggravating, a service-connected disability; (3) any disability 
of a veteran if the veteran has a total disability permanent in 
nature from a service-connected disability; or (4) for any 
illness, injury or dental condition in the case of a Veteran who 
is participating in a rehabilitation program under 38 U.S.C.A. § 
Chapter 31 and meets certain other statutory obligations.  In the 
instant case, the Veteran has been in receipt of a total 
disability rating based upon individual unemployability due to 
his service-connected PTSD since October 1999.  See Rating 
Decision, March 2000.  Thus, the Board concedes that the Veteran 
has a total disability permanent in nature from a service-
connected disability, in compliance with 38 U.S.C.A. § 
1728(a)(3).  

However, the Board finds that the medical treatment rendered on 
February 28, 2008, does not meet the statutory definition of  
"emergency treatment" identified in 38 U.S.C.A. § 1725(f)(1), 
which is explicitly cross-referenced in the applicable statute.  
38 U.S.C.A. § 1728(c).  For this purpose, the term "emergency 
treatment" means treatment rendered when VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not be reasonable; when such care or services 
are rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health; and until 
such time as emergency treatment has concluded within the meaning 
of the law.  38 U.S.C.A. § 1725(f)(1).  

In applying the law to the facts of this case, it has not been 
determinatively established that VA or other Federal facilities 
were not feasibly available and an attempt to use them beforehand 
would not be reasonable.  Specifically, the Veteran was treated 
in a local hospital's emergency room at approximately 2:20 a.m., 
however the record does not document the distance to the nearest 
VA or other Federal facility with an emergency capacity open at 
the time treatment was sought.  Nonetheless, assuming arguendo 
that such a facility was not feasibly available, the record fails 
to establish that the rendered care was of such nature that a 
prudent layperson would reasonably expect that delay in seeking 
immediate attention would be hazardous to life or health.  

To this end, the Board acknowledges that the Veteran now asserts 
that at the time of treatment he was afraid that his severe joint 
pain may lead to heart attack or stroke.  However, the 
physician's record from the emergency room on February 28, 2008, 
notes only pain in the left upper extremity which the Veteran had 
experienced for "a couple of years."  This record noted the 
Veteran's prior history of hypertension, heart disease, and 
previous myocardial infarction (MI, commonly known as a heart 
attack).  However, at the time of treatment, the Veteran reported 
no cardiac or pulmonary symptoms and the record explicitly 
reflects no complaints of chest pain, cough, breathing trouble, 
palpitations or other cardiopulmonary symptoms.  The Veteran 
admitted that he had experienced similar joint symptoms 
previously and was regularly treated by a VA rheumatologist for 
the same complaints.  Arm discomfort was noted to "come and 
go."  Heart sounds were normal with regular rate and rhythm.  No 
abnormality in electrocardiogram (EKG) testing was noted.  
Private treatment record, February 28, 2008.  

The Veteran was then seen later on the same day of private 
emergency room treatment at his local VA outpatient clinic.  The 
record does not reflect that the Veteran voiced his concerns 
regarding possible heart attack or stroke at that time.  Again, 
the Veteran expressed ongoing complaints of severe joint pain, 
with bilateral upper extremity stabbing/aching pain from fingers 
to shoulder that does not respond to anti-inflammatories, muscle 
relaxants or steroids, and the documented treatment plans for 
this date reflect orthopedic follow-up with a bone scan and 
spinal MRI, rather than specific cardiac intervention or work-up.  
VA treatment record, February 28, 2008.  In nearly 
contemporaneous records, the Veteran's coronary artery disease is 
also noted to be in a controlled state.  VA treatment record, 
April 2008.  While the Board notes the Veteran's argument that he 
is diagnosed with uncontrolled hypercholesterolemia which may 
subject him to a higher risk of heart attack and stroke, this 
higher risk does not raise the level of concern at the time of 
treatment in question to that of a medical emergency, 
particularly in light of the absence of any such complaint at the 
time that he sought treatment in the local emergency room. 

The Board concedes that the Veteran regularly experienced severe 
pain, and on the night in question was experiencing severe pain 
in the left upper extremity.  However, as the Veteran was 
regularly treated for such pain, and did not report any 
associated chest pain, or other heart attack or stroke concerns 
at the time medical treatment was rendered, the Board does not 
find that a prudent lay person would reasonably expect a delay in 
treatment to be hazardous to life or health.  The Board 
acknowledges the Veteran's later arguments that he feared for his 
life which was why the treatment in question should be determined 
to be a medical emergency.  The Veteran argues that his chest 
pain was the same as had occurred with previous heart attacks and 
that he had taken three nitroglycerin tablets prior to reporting 
to the emergency room.  See Veteran's undated statements.  The 
Board however, finds the contemporaneous medical treatment record 
to be more probative in this regard.  

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate where the Rules assist in the articulation of the 
Board's reasons and bases for a decision in a given case.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of 
Evidence may supply guiding factors to be used by VA adjudicators 
in evaluating the probative value of medical evidence).  Here, 
the Board finds Rule 803 of the Federal Rules of Evidence to be 
instructive as this Rule provides an exception to hearsay rules 
with regards to statements made for the purpose of medical 
diagnosis or treatment.  

This Rule acknowledges that there is a particular self-interest 
or need for honesty inherent in providing statements to medical 
personnel while seeking treatment, i.e., that the Veteran had 
significant personal cause to be honest and complete in 
describing his symptoms at the time that he desired and sought 
treatment for those acute symptoms.  To be clear, if the Veteran 
sought emergency medical treatment for concerns regarding 
possible heart attack or stroke, as he now contends, the Board 
finds it difficult to understand why he did not report any such 
concerns, or complain of any chest pain or other cardiac 
symptomatology whatsoever at the time that medical treatment was 
being rendered.  

The Board finds that a prudent layperson would be reasonably 
expected to report the true nature of his concerns and related 
symptomatology, if he indeed reasonably expected that delay in 
seeking immediate medical attention would be hazardous to life or 
health.  Based on the foregoing, the evidence reflects that the 
Veteran's primary concern in seeking medical treatment on the 
night in question was his on-going struggle with severe joint 
pain, for which he was regularly treated by VA.  The evidence 
does not establish that his primary concern at the time that he 
sought medical treatment was for a possible heart attack or 
stroke, although he has subsequently argued such in the present 
appeal for monetary payment or reimbursement.  In all, the 
evidence of record does not establish that the medical care 
provided at a non-VA hospital on February 28, 2008, was rendered 
during a medical emergency within the definitions binding upon 
VA.  As such payment or reimbursement of the unauthorized medical 
expenses in question is not warranted under 38 U.S.C.A. §1728.  

The Board further finds that the Veteran is not entitled to 
payment or reimbursement of the unauthorized medical expenses 
under 38 U.S.C.A. § 1725, which was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L, No. 
106-177, 113 Stat. 1553 (1999) (effective May 29, 2000), for the 
same reason that he is not entitled to such benefits under 38 
U.S.C.A. § 1728.  In this regard, if a veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided, consideration may be given to whether such is 
warranted under 38 U.S.C.A. § 1725.  

To be entitled to the payment for emergency care under this Act, 
the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

However, in the instant case, as the Board has determined that 
the evidence does not demonstrate that a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would have been hazardous to life or health, the 
requirements for payment or reimbursement under 38 U.S.C.A. § 
1725 are not met.  See also 38 C.F.R. § 17.1002.

The Board has considered the applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's present 
claim.  As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  




ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Florida Hospital - Ormond 
Memorial on February 28, 2008, is denied.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


